Per Curiam.

Appeal by claimant from a decision of the Workmen’s Compensation Board which directed that all proceedings and payments of compensation be suspended until such time as claimant should submit to physical examination by the board’s medical director, in accordance with the board’s prior decision and direction, with which claimant had declined to comply. Previously the board had directed the carrier to continue, on a tentative basis, pending medical examination, the payments awarded by the Referee for reduced earnings due to permanent" partial disability caused by dermatitis. Tendering an issue as to reduced earnings, the carrier had requested that claimant be examined as to the degree of disability; and after various hearings before the board panel and claimant’s repeated refusals to submit to examination, the decision appealed from was made. Appellant, who prosecutes the appeal in person, appears to misapprehend both the purpose of the examination and the board’s clear authority, under section 19 of the Workmen’s Compensation Law, to direct it. His contention that the *860board is precluded by reason of its previous finding of a disability from re-examining the degree thereof is without merit. (Workmen’s Compensation Law, § 15, subd. 3, par. v; § 15, subd. 6-a; § 22.) His contention as to the sufficiency of the award cannot be considered on this appeal since the board has not yet passed on that issue. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum Per Curiam.